Citation Nr: 0731667	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $22,709.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1959 to 
September 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in St. Paul, Minnesota.  In 
December 2005, the Board remanded this case for the veteran 
to be afforded a Board hearing; however, he did not show for 
his scheduled hearing.  The issue on appeal is limited to 
entitlement to a waiver of the recovery of an overpayment of 
VA improved pension benefits in the amount of $22,709.


FINDINGS OF FACT

1.  Beginning in December 2002, the veteran received income 
from the Social Security Administration (SSA) that he did not 
promptly report to VA.

2.  Based on the reported income, the veteran's VA improved 
pension benefits were retroactively terminated and this 
action resulted in the creation of the overpayment at issue, 
in the amount of $22,709.

3.  The overpayment of VA improved pension benefits was not 
due to the veteran's fraud, misrepresentation or bad faith.

4.  The creation of the debt was due to fault on the part of 
the veteran.

5.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

6.  The veteran did not change his position to his detriment 
in relying on these VA benefits and did not relinquish a 
valuable right or incur a legal obligation.

7.  Recovery of the overpayment results in financial 
hardship, but that consideration is outweighed by the other 
elements not in the veteran's favor in this case.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$22,709 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006).  To implement the provisions 
of the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)(2007)).

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in such cases (Chapter 53) was not found 
in Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by the VCAA).  This creation portion of this case is 
based on income considerations and is analogous to the cases 
under the Barger directives.  Likewise, the VCAA does not 
apply to the waiver portion of this case.

In a November 2000 rating decision, the RO determined that 
the veteran was entitled to VA pension benefits.  In a June 
2001 letter, the veteran was notified that VA improved 
pension benefits had been granted effective June 1999.  He 
was advised of his rate of pension.  He was informed what 
income the rate of pension was based upon.  He was told to 
immediately inform VA if there was any change in income and 
that any change in income would necessitate an adjustment in 
benefits.  He was provided a VA Form 21-8768.  This form 
informed him that he was obligated to provide prompt notice 
of any change in income or net worth and that a failure to 
provide such would result in the creation of an overpayment 
which would be subject to recovery.  It further stated that 
when reporting income, the total amount and source of all 
income received should be reported.

The eligibility of a veteran for improved pension depends on 
countable income.  Pertinent regulations provide that 
improved pension benefits shall be terminated if countable 
annual income exceeds applicable income limitations.  The 
Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his/her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).  SSA benefits are included in income.  
See 38 C.F.R. §§ 3.271, 3.272.  Further, as noted, the 
veteran was fully informed to report all income, whether it 
is income that is included or excluded in countable annual 
income.  

In August 2004, the veteran was advised that VA proposed to 
retroactively reduce his VA pension benefits based on 
information showing that he had SSA income which he did not 
report.  In October 2004, the RO retroactively reduced the 
veteran's improved pension benefits effective December 1, 
2002, the start date of his payment of SSA benefits.  This 
action resulted in the creation of an overpayment in the 
amount of $22,709.  The reason the improved  pension benefits 
were retroactively terminated was because the veteran's 
income, consisting of SSA benefits, was excessive for pension 
purposes.  Thus, the veteran received several years of 
pension benefits when his income was too high for him to be 
receiving these benefits.

The veteran requested a waiver of the recovery of that 
overpayment.  The veteran's request for a waiver of the 
overpayment was referred to the Committee.  In January 2005, 
the Committee denied the request for waiver.  Although the 
Committee initially indicated that the veteran committed bad 
faith in the creation of the overpayment, in that same 
determination, the Committee applied the elements of equity 
and good conscience.  Likewise, the statement of the case 
applied the elements of equity and good conscience.  However, 
the Committee determined that recovery of the overpayment of 
VA improved pension benefits would not be against equity and 
good conscience.

The Board finds that there was no fraud, misrepresentation, 
or bad faith on the veteran's part with respect to the 
creation of the overpayment at issue.  The veteran contends 
that he did not know that he was supposed to report SSA 
income as he did not earn his that income.  While the veteran 
was informed of his obligations, as discussed below, the 
Board finds that his actions did not rise to the level of 
fraud, misrepresentation, or bad faith.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.

As noted, it is the responsibility of the pension recipient 
to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).  After consideration of the record and 
the applicable regulatory provisions, the Board finds that 
the veteran was at fault for not notifying the VA of his SSA 
income.  He was notified by VA letter and a VA Form 21-8768 
of his obligation to fully report his income as a pension 
recipient.  He did not do so.  Although the veteran has 
repeatedly reported to VA that he did not know of his 
obligation to report SSA income, particularly since it was 
disability income as opposed to earned income, the Board 
finds that the veteran was fully informed of his obligation 
to report all income.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits he was not entitled to receive.  Thus, the 
recoupment of those benefits did not defeat the purpose of 
the benefit because the veteran had excessive income to 
receive the pension benefits that he was paid.  While the 
veteran may not feel that his income was his "entitlement" 
as SSA income represented disability income, it was his 
responsibility to report it to VA and let VA determine if he 
was entitled to VA improved pension benefits based on the 
applicable legal criteria.  The veteran's assessment as to 
the characterization of the SSA monies is not relevant to the 
case.  He was fully notified of what his responsibilities 
were as a VA pension recipient.  A failure to recoup the 
benefits would cause unjust enrichment to the debtor for the 
same reason as the veteran's rate of pension was not paid on 
his actual income computation.  Likewise, there is no 
indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  An October 2004 financial status report (FSR) 
indicated that the veteran's monthly debts exceeded his 
income by $533.  In a June 2005 FSR, the veteran indicated 
that his monthly debts exceeded his income by $666.  The 
Board notes that the debts include loans and a car payment.  
The veteran has not shown a reason why the VA debt should not 
be afforded the same consideration as his other debts.  Even 
if there is financial hardship, the other elements of equity 
and good conscience outweigh the element of financial 
hardship in this case.

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.


ORDER

A waiver of the recovery of an overpayment of improved 
disability pension benefits in the amount of $22,709 is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


